      Case 2:20-cv-01506-CJB-MBN Document 1-1 Filed 05/21/20 Page 1 of 1



                           DECLARATION OF JOHN E. STENVIK

STATE OF LOUISIANA

PARISH OF ORLEANS

        I am a marine surveyor with more than 25 years of marine experience involving the

surveying, constructing and repairing of ocean-going ships. In my capacity as surveyor, I attended

on board the M/V NOMADIC MILDE following the May 8, 2020 impact with the M/V

ATLANTIC VENUS and subsequent impact with the Cornerstone Terminal at approximately Mile

114.4, Mississippi River. The vessel is still loaded so the underwater and propeller damages have

not been assessed, but based on my personal observations and experience and taking into

consideration the uncertainties related to the underwater damages, the cost of repairing the physical

damage sustained by M/V NOMADIC MILDE as a result of the subject casualty is in my opinion

and as best as can now be estimated, approximately $1,500,000. We can make an updated estimate

when the vessel has been dry-docked and all damages properly assessed.

        I declare under penalty of perjury that the foregoing is true and correct. Executed on this

16th day of May, 2020.




                                              JOHN E. STENVIK




PD.28701765.1
